DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 June 2020 and 03 February 2021 have been considered by the examiner.

Claim Objections
Claims 13, 17, 21 & 26 are objected to because of the following informalities: Change “said bandage wrapped to the sub-conductor” to --said bandage wrapped on the sub-conductor--.

Claim Rejections - 35 USC § 112
Claims 13-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 13, 17, 21 & 26, functional language “said bandage wrapped to the sub-conductor such as to cause the insulation layer to be additionally wrapped on the sub-conductor” 
Claims 26-27 are indefinite in scope and do not further limit.  Regarding independent claim 26, the only difference between it and independent claim 21 is the recitation in the pre-amble of “[a] dynamoelectric machine, in particular a high-voltage machine”. But, this recitation is indefinite in scope as there is nothing in the body of the claim which relates or corresponds to the feature of the machine being “high-voltage”.  Also, except for this indefinite feature, the claims are identical, and given that the indefinite feature cannot be given patentable weight, claim 26 is a duplicate claim which fails to further limit.  Similarly, claim 27 is a duplicate of claim 22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17-19, 21-24, 26-27 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US Pat.Pub.2014/0117805) in view of Zhang (CN 203480868).
Regarding claim 13, Hagiwara teaches an electrical conductor for a winding system of a dynamoelectric machine (¶[0002]), said electric conductor comprising: 
a plurality of sub-conductors (conductor) 42 (Fig.3); 
a single insulation layer (enamel film) 43 disposed on one of adjacent ones of the sub-conductors at a side facing the other one of the adjacent ones of the sub-conductors to insulate the adjacent sub-conductors from each other, said insulation layer embodied as a film 43 bonded to the one sub-conductor (¶[0036]; Figs.3-4); and 
a bandage (sheet-shaped insulator/slot liner) 1a/1b surrounding each of the sub-conductors 42 to enhance a mechanical loading capacity (i.e., concavo-convex paper surface increases tensile force between varnish and wire; ¶[0042]; Fig.6C), said bandage 1a/1b wrapped to the sub-conductor 42 such as to cause the insulation layer to be additionally wrapped on the sub-conductor (coils 41a-41d enclosed by liners 1a/1b; ¶[0032]; Figs.3-4).

    PNG
    media_image1.png
    607
    551
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    460
    550
    media_image2.png
    Greyscale


	But, Zheng teaches a wire conductor 1 wound with an insulation paper layer 2 comprising a polyester fiber layer 3 and a glass fiber layer 4 which does not lose adhesiveness, does not crack and fall off, and has a high linear breakdown voltage after bending (abstract; ¶[0012]; Fig.1).

    PNG
    media_image3.png
    308
    487
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to make Hagiwara’s bandage from polyester fibers and glass fibers since Zhang teaches this would have provided an electrical insulation paper which does not lose adhesiveness, does not crack and fall off, and has a high linear breakdown voltage after bending.
Regarding claim 14, in both Hagiwara (Figs.3-4) and Zhang (Fig.1), the sub-conductors have each a substantially rectangular or square cross section.  
Regarding claim 15, in Hagiwara, when viewed in cross section, the insulation layer (enamel film) 43 is configured to cover the side of the sub-conductor 42 and is sized to extend over adjacent edge radii of the side (Fig.4).  
Regarding claim 17, Hagiwara teaches a coil of a winding system of a dynamoelectric machine (¶[0002), said coil comprising 
an electrical conductor 41 comprising a plurality of sub-conductors (conductor) 42 (Fig.3), 

a bandage (sheet-shaped insulator/slot liner) 1a/1b surrounding each of the sub-conductors 42 to enhance a mechanical loading capacity (i.e., concavo-convex paper surface increases tensile force between varnish and wire; ¶[0042]; Fig.6C), said bandage 1a/1b wrapped to the sub-conductor 42 such as to cause the insulation layer to be additionally wrapped on the sub-conductor (coils 41a-41d enclosed by liners 1a/1b; ¶[0032]; Figs.3-4).
Hagiwara does not teach the bandage is made of “polyester fibers and glass fibers or of glass fibers only”.
	But, Zheng teaches a wire conductor 1 wound with an insulation paper layer 2 comprising a polyester fiber layer 3 and a glass fiber layer 4 which does not lose adhesiveness, does not crack and fall off, and has a high linear breakdown voltage after bending (abstract; ¶[0012]; Fig.1).
Thus, it would have been obvious before the effective filing date to make Hagiwara’s bandage from polyester fibers and glass fibers since Zhang teaches this would have provided an electrical insulation paper which does not lose adhesiveness, does not crack and fall off, and has a high linear breakdown voltage after bending.
Regarding claim 18, in both Hagiwara (Figs.3-4) and Zhang (Fig.1), the sub-conductors have each a substantially rectangular or square cross section.  

Regarding claim 21, Hagiwara teaches a stator 30 or stator segment of a dynamoelectric machine (¶[0002), comprising a winding system arranged in slots 31 of the stator 30 or stator segment and including individual electrically mutually contactable coils 31 in each phase (Fig.2), each said coil comprising an electrical conductor comprising a plurality of sub-conductors (conductor) 42 (Fig.3); 
a single insulation layer (enamel film) 43 disposed on one of adjacent ones of the sub-conductors at a side facing the other one of the adjacent ones of the sub-conductors to insulate the adjacent sub-conductors from each other, said insulation layer embodied as a film 43 bonded to the one sub-conductor (¶[0036]; Figs.3-4); and 
a bandage (sheet-shaped insulator/slot liner) 1a/1b surrounding each of the sub-conductors 42 to enhance a mechanical loading capacity (i.e., concavo-convex paper surface increases tensile force between varnish and wire; ¶[0042]; Fig.6C), said bandage 1a/1b wrapped to the sub-conductor 42 such as to cause the insulation layer to be additionally wrapped on the sub-conductor (coils 41a-41d enclosed by liners 1a/1b; ¶[0032]; Figs.3-4).
Hagiwara does not teach the bandage is made of “polyester fibers and glass fibers or of glass fibers only”.
	But, Zheng teaches a wire conductor 1 wound with an insulation paper layer 2 comprising a polyester fiber layer 3 and a glass fiber layer 4 which does not lose adhesiveness, does not crack and fall off, and has a high linear breakdown voltage after bending (abstract; ¶[0012]; Fig.1).

Regarding claim 22, the sub-conductors 42 of the electrical conductor 41 are arranged radially and/or horizontally at least in the slots 31 of the stator (Fig.2). 
Regarding claim 23, in both Hagiwara (Figs.3-4) and Zhang (Fig.1), the sub-conductors have each a substantially rectangular or square cross section.  
Regarding claim 24, in Hagiwara, when viewed in cross section, the insulation layer (enamel film) 43 is configured to cover the side of the sub-conductor 42 and is sized to extend over adjacent edge radii of the side (Fig.4).   
 Regarding claim 26, the claim is identical with claim 21 except for the recitation in the pre-amble of a “high voltage” machine, which has not been given patentable weight since there is no corresponding structure in the body of the claim that relates to this feature.  Therefore, the grounds of rejection is the same as for claim 21.  Also, claim 27 is a duplicate of claim 22 and is rejected on the same grounds. 
Regarding claim 32, Hagiwara implicitly teaches a method for producing a winding system of a stator 30 or stator segment, said method comprising: providing a magnetically conductive main body, in particular a laminated core 32, with substantially axially extending slots 31; inserting prefabricated coils 41 or a conductor 42 as set forth in claim 13 into the slots in accordance with a predeterminable winding scheme in order to obtain a winding system of the stator or the stator segment; and impregnating the winding system in the slots (with varnish 51; ¶[0034]).
Claims 13-15, 17-19, 21-24 & 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 3,723,797) in view of Baumann (US Pat.Pub.2006/ 0090926).
Regarding claim 13, Andersson generally teaches the invention of an electrical conductor for a winding system of a dynamoelectric machine, said electric conductor comprising: 
a plurality of sub-conductors 10 (Figs.2&4); 
a single insulation layer (conductor insulation) 11 (Fig.6) disposed on one of adjacent ones of the sub-conductors 10 at a side facing the other one of the adjacent ones of the sub-conductors to insulate the adjacent sub-conductors from each other (Fig.4), said insulation layer 11 embodied as a varnish insulation (enamel layer; c.5:40-50; Fig.2); and 
a bandage (tape) 28/29 surrounding each of the sub-conductors 10 (Fig.6) to enhance a mechanical loading capacity (i.e., tape resistant to rupture; c.4:45-56), said bandage wrapped to the sub-conductor 10 such as to cause the insulation layer 11 to be additionally wrapped on the sub-conductor (i.e., the tape 28/29 respectively applied around each short side of the conductor will lie edge to edge with the tape applied around the opposite short side; c.7:62-65; Fig.6).
		
    PNG
    media_image4.png
    296
    182
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    217
    119
    media_image5.png
    Greyscale
. 

But, Baumann teaches an electric conductor 3 with conductors 8 that are combined into packets and sheathed by a bandage in the form of an insulation 4 comprising a non-woven substrate 6 made of fibers 9 which can include, for example, polyester fibers that are inexpensive to produce and easy to process, or any kind of electrically insulating glass, mineral or synthetic fiber (¶[0017]-¶[0018]; Figs.2-3), to thereby provide effective insulation of an electric conductor can be achieved inexpensively and so as to be easily adaptable in terms of its dimensions (¶[0003]).

    PNG
    media_image6.png
    410
    266
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    677
    482
    media_image7.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Andersson and provide a bandage comprising polyester fibers and glass fibers or of glass fibers only since Baumann teaches a bandage comprising these materials would have provided effective insulation inexpensively and easily adaptable in terms of its dimensions.
Regarding claim 14, in both Andersson (Figs.4&6) and Baumann (Fig.2), the sub-conductors have each a substantially rectangular or square cross section.  

Claims 17-19 are rejected on the same grounds as claims 13-15, respectively, with Andersson further teaching a coil of a winding system of a dynamoelectric machine (c.2:41-57).
Claims 21 & 23-24 are rejected on the same grounds as claims 13-15, respectively, with Andersson further teaching a stator or stator segment of a dynamoelectric machine (c.2:41-42), comprising a winding system arranged in slots 38 of the stator or stator segment and including individual electrically mutually contactable coils in each phase (Fig.3), each said coil comprising an electrical conductor comprising a plurality of sub-conductors 10 (abstract; c.1:10-20; c.2:41-57; c.6:5-16; Fig.4).  Further, regarding claim 22, Andersson teaches the sub-conductors 10 of the electrical conductor are arranged radially and/or horizontally at least in the slots 38 of the stator (Fig.4). 
Claim 26 is rejected on the same grounds as claim 13, with Andersson further teaching a stator or stator segment of a dynamoelectric machine, in particular a high voltage machine (i.e., above 3kV; c.3:32-35), comprising a winding system arranged in slots 38 of the stator or stator segment and including individual electrically mutually contactable coils in each phase (Fig.3), each said coil comprising an electrical conductor comprising a plurality of sub-conductors 10 (abstract; c.1:10-20; c.2:41-57; c.6:5-16; Fig.4). Further, regarding claim 27, Andersson teaches the sub-conductors 10 of the electrical conductor are arranged radially and/or horizontally at least in the slots 38 of the stator (Fig.4). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson and Baumann, as applied to claim 13 above, further in view GB 893,335 (GB ‘335).

But, GB ‘335 teaches a method of impregnating windings for large electric generators comprising bundles of copper strands 1 where impregnation takes place after the windings are located in the slots, thereby avoiding difficulties encountered when fitting resin-impregnated bar conductors due to their stiffness (p.2:36-44).
Thus, it would have been obvious to further modify Andersson and Baumann and impregnate the winding system in the slots since GB ‘335 teaches this would have avoided difficulties encountered when fitting resin-impregnated bar conductors due to their stiffness. 

Allowable Subject Matter
Claims 16, 20 & 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not further teach the claimed electrical conductor “wherein, when viewed in cross section, the insulation layer is configured to provide a covering of the sub-conductor between 30 and 70%”.
Claims 28-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record does not teach the claimed method for producing an electrical conductor for a winding system of a dynamoelectric machine, said method comprising, inter alia, “partially applying to bare sub-conductors an insulation layer in the form of a film bonded to the sub-conductor or a varnish insulation, in particular with a predeterminable covering of the sub-conductor of 30 to 70% when viewed in a circumferential direction.”
Claims 30-31 are allowed.  The prior art of record does not teach the claimed method for producing an electrical conductor for a winding system of a dynamoelectric machine comprising, inter alia, “partially applying to bare sub-conductors an insulation layer in the form of a film bonded to the sub-conductor or a varnish insulation, in particular with a predeterminable covering of the sub-conductor of 30 to 70% when viewed in a circumferential direction” 
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832